UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7142



BOSY AKEIVA BOYD,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Secretary NC; STATE OF NORTH
CAROLINA,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-465)


Submitted:   September 27, 2005            Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bosy Akeiva Boyd, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Bosy Akeiva Boyd, a state prisoner, seeks to appeal the

district court’s order adopting the report and recommendation of

the magistrate judge and dismissing his petition filed under 28

U.S.C. § 2254 (2000) as time-barred under 28 U.S.C. § 2244(d)(1)

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a    certificate      of     appealability.         28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable, and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See    Miller-El      v.   Cockrell,    537   U.S.   322,    336   (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude Boyd has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented      in   the

materials       before   the    court    and    argument   would      not    aid   the

decisional process.



                                                                            DISMISSED


                                        - 2 -